         Case 1:20-mj-05002-JGD Document 4-1 Filed 01/13/20 Page 1 of 7



            AFFIDAVIT OF SPECIAL AGENT MARK E. ELLIS IN SUPPORT OF
                  AN APPLICATION FOR CRIMINAL COMPLAINT

       I, MARK E. ELLIS, state:

                                        INTRODUCTION

       1.      I have been a Special Agent with the Treasury Inspector General for Tax

Administration (TIGTA) since April 2003. I am presently assigned to the North East Field

Division, Boston, Massachusetts. I obtained my Bachelors of Science in Criminal Justice

Administration from Westfield State College. I previously worked for the Internal Revenue

Service as a Revenue Officer for approximately 12 years. I have completed the 12-week

Criminal Investigator Training Program the three week Special Agent Basic Training, Inspector

General Academy, and Advanced Special Agent Training, all of which were held at the Federal

Law Enforcement Training Center in Glynco, Georgia.

       2.      I am currently assigned as a part-time Task Force Officer with the United States

Postal Inspector Financial Crimes Task Force and have experience in working cases that involve

violations of Title 18, United States Code, including wire fraud, mail fraud, and identity theft. I

have received extensive training in conducting financial investigations that involve analyzing the

books and records of individuals and/or businesses, such as bank accounts, and other records

evidencing violations of the Internal Revenue Code and the United States Code. I have also

received extensive training and have participated in numerous search and seizure warrants

relating to various criminal violations. As a Special Agent, my responsibilities include

investigations of criminal violations of Titles 18, 26, and 31 of the United States Code.

       3.      As a federal agent, I am authorized to investigate violations of United States laws

and to execute warrants issued under the authority of the United States.

                                                 1
         Case 1:20-mj-05002-JGD Document 4-1 Filed 01/13/20 Page 2 of 7



       4.      I submit this affidavit in support of an application for a criminal complaint

charging JENNIFER BETH TRUE with wire fraud, in violation of 18 U.S.C. § 1343, and

aggravated identity theft, in violation of 18 U.S.C. § 1028A(a)(1) and (c).

       5.      The facts in this affidavit come from my personal observations and review of

records, my training and experience, and information obtained from other agents and witnesses.

This affidavit is intended to show merely that there is sufficient probable cause for the requested

criminal complaint, and does not set forth all of my knowledge about this matter.

                                        BACKGROUND

       6.      Special Agents from TIGTA and the Internal Revenue Service Criminal

Investigation, United States Department of Treasury (IRS-CI) are conducting a criminal

investigation of JENNIFER BETH TRUE, an Internal Revenue Service (IRS) Lead Contact

Representative who works out of the Andover, Massachusetts IRS Service Center.

       7.      TRUE has been employed by the IRS for over 22 years. In her position as Lead

Contact Representative, she assists team members in responding to difficult and complex

taxpayer inquiries. Throughout her employment, TRUE has been trained in Tax Law, Ethics,

Information Protection and Disclosure, Privacy, Identity Theft, and Identity Protection. This

included training on the IRS rule, codified at 5 C.F.R. § 3101.106(b)(5), that specifically

prohibits IRS employees from “Engaging in the preparation of tax returns for compensation, gift,

or favor.”

       8.      Throughout her IRS employment, including in October 2016, December 2017 and

December 2018, TRUE completed an Identity Theft Awareness Briefing designed for new IRS

employees, or those newly appointed to positions, that have direct contact with taxpayers -


                                                 2
         Case 1:20-mj-05002-JGD Document 4-1 Filed 01/13/20 Page 3 of 7



especially those who are or may become victims of identity theft. TRUE also completed an

Identity Protection Overview course, which shares high-level information and contains updates

to IRS identity theft programs and initiatives, on several occasions during her IRS employment,

including in March and October 2014, December 2017 and December 2018.

                                      PROBABLE CAUSE

       9.      In or around April 2017, IRS Tax Compliance Officer Keith Carter contacted

TIGTA about his assigned case regarding an IRS Form 1040, U.S. Individual Income Tax

Return, for the tax year 2015 filed by Taxpayer 1 and Taxpayer 2, whose identities are known to

me. During an IRS audit, Taxpayer 1 reported to Carter that an individual named JENNIFER

TRUE, who identified herself as an IRS employee, prepared their tax return. Taxpayer 1 advised

Carter that she paid TRUE via a personal check.

       10.     Taxpayer 1 later confirmed to investigators that her husband, Taxpayer 2, works

for a company located in Lawrence, Massachusetts. Taxpayer 1 reported that Taxpayer 2 told

her about JENNIFER TRUE, who prepared tax returns for Taxpayer 2’s co-workers. Taxpayer 2

reported to Taxpayer 1 that those co-workers received large tax refunds. In March 2016,

Taxpayer 1 and Taxpayer 2 met with TRUE and she prepared their federal and state tax returns

for 2015. Taxpayer 1 told investigators that she and Taxpayer 2 provided TRUE with their

relevant tax documents, and that TRUE confirmed when they met that she worked for the IRS.

Taxpayer 1 paid TRUE $100 via personal check dated March 15, 2016, a copy of which she

provided to investigators. The back of the check reflected the signature of “Jennifer True,” and

revealed that the check was deposited on March 21, 2016 into an account with Merrimack Valley

Federal Credit Union. According to Taxpayer 1, in exchange for the $100 fee, TRUE prepared


                                                3
         Case 1:20-mj-05002-JGD Document 4-1 Filed 01/13/20 Page 4 of 7



and electronically filed an IRS Form 1040, U.S. Individual Income Tax Return, for tax year 2015

for Taxpayer 1 and Taxpayer 2, reporting a refund in the amount of $8,106.

       11.     A review of records produced by tax software provider TaxAct revealed that the

IRS Form 1040 for 2015 for Taxpayers 1 and 2 was electronically filed on or about March 15,

2016. In or around January 2020, investigators confirmed with TaxAct that its servers are

located in Virginia.

       12.     On or about March 15, 2016, Taxpayer 1 received an email from TRUE, using

email address jbtrue73075@gmail.com, which attached the Form 1040 for 2015 for Taxpayer 2

and Taxpayer 1. The email read, “Cheryl Sorry for the inconvenience attached is your Form

1040 Jennifer.”

       13.     In December 2016, Taxpayer 1 and Taxpayer 2 were audited by the IRS. When

she reviewed her Itemized Deductions (i.e., Schedule A) prepared by TRUE for her Form 1040,

Taxpayer 1 noticed that TRUE entered deductions that Taxpayer 1 never had, and never told

TRUE to enter. Taxpayer 1 sent an e-mail to TRUE at jbtrue73075@gmail.com on or about

December 15, 2016, with the subject line “just got audited by the IRS for the tax return you

prepared for us for 2015.” Taxpayer 1 wrote:

       Reviewing our IRS statement that you prepared I realized that 75% of what
       you documented is untrue/mistakes, etc....... So I am meeting with the IRS
       about this issue so you will probably be contacted. If there’s anything you
       can do before I meet with them I would highly advise you to contact myself
       or my husband William Taxpayer 2. This is an extremely important matter
       involving quite a lot of money and legal implications. I hope we can work
       this out between us. Bill’s number is 978-569-0004 or my number is 603-
       520-9310. Please call us ASAP! Thank you & I hope to hear from you very
       soon. Cheryl Taxpayer 1




                                                4
         Case 1:20-mj-05002-JGD Document 4-1 Filed 01/13/20 Page 5 of 7



TRUE never responded to Taxpayer 1’s email. Taxpayer 1 is currently under IRS audit and owes

the IRS approximately $1,658.00 for Form 1040, tax year 2015.

       14.     To date, investigators have identified at least 591 returns processed in calendar

years 2012 through 2017 that were likely prepared by TRUE. To identify these returns, the

TIGTA Strategic Data Services Division (SDS) first identified tax returns that were likely

prepared by TRUE by locating filed returns associated with TRUE’s email addresses. SDS then

used the Device IDs and Internet Protocol (IP) addresses associated with those returns to locate

additional returns associated with those Device IDs and IP addresses, but which had not been

located using TRUE’s email addresses. The Device ID field is a unique identifier IRS collects

for electronically filed returns, and which tax software programs access and transmit to the IRS

with the electronic return.

       15.     During the course of this investigation, at least 40 witness interviews were

completed. Witnesses advised that they paid TRUE to prepare their tax returns, and that they

paid TRUE between $40 and $100 per return that she prepared.

       16.     During the relevant time period, TRUE banked at Merrimac Valley Federal Credit

Union. Bank records obtained via Grand Jury subpoena revealed that checks from a number of

individuals were deposited into TRUE’s account, with the memo lines of the checks indicating

that the payments were for tax preparation, e.g., “taxes,” “tax,” “tax refund,” “tax prep fee.”.

       17.     The witness interviews revealed that between at least as early as February 2012

and at least as late as April 15, 2018, TRUE prepared at least 70 IRS Forms 1040, U.S.

Individual Income Tax Returns that included materially false items such as false IRA deductions,

false medical expenses, false and inflated unreimbursed business expenses, and/or false tax


                                                 5
         Case 1:20-mj-05002-JGD Document 4-1 Filed 01/13/20 Page 6 of 7



preparation fees. Some returns also included false child and dependent care credits.

Additionally, TRUE amended one taxpayer’s income tax returns for three prior years, in order to

claim false deductions. All witnesses advised that they had not provided TRUE with the false

information and did not know that TRUE was including such false information on the returns she

prepared. Some witnesses reported that they trusted TRUE to know the tax laws because they

knew she worked for the IRS, and others reported that TRUE assured them that she knew what

she was doing because she was an IRS employee.

       18.     TRUE prepared the vast majority of the tax returns at issue on her personal

computer using TaxAct software. Witnesses reported that TRUE entered the information

personally in the software. According to witnesses, TRUE typically prepared the returns at her

residence in Lawrence, Massachusetts but occasionally traveled to a taxpayer’s residence to

prepare the return.

       19.     Included within the 591 processed tax returns described above were TRUE’s own

personal tax returns for tax years 2014, 2015 and 2016, which were identified as being

potentially fraudulent due to excessive deductions or dependent care credits.

       20.     In particular, TRUE used the TaxAct software to electronically file an IRS Form

1040, U.S. Individual Income Tax Return for the year 2014, on or about February 15, 2015. On

Line 6c of the return, TRUE claimed seven dependents, including Taxpayer 3, whose identity is

known to me. TRUE included Taxpayer 3’s full name and Social Security Number on the Form

1040. TRUE’s tax obligation for 2014 was reduced because she claimed Taxpayer 3 as a

dependent.

       21.     Taxpayer 3 told investigators that TRUE prepared several tax returns for


                                                6
         Case 1:20-mj-05002-JGD Document 4-1 Filed 01/13/20 Page 7 of 7



Taxpayer 3 and her husband. Taxpayer 3 met TRUE through Taxpayer 3’s brother, who had

previously dated TRUE. Taxpayer 3 told investigators that she has never lived with TRUE, and

that TRUE never provided financial support of any kind to Taxpayer 3. In fact, Taxpayer 3 and

her husband paid TRUE to prepare their tax returns. Taxpayer 3 never gave TRUE permission to

use her name and Social Security Number for any purpose other than to file the tax returns on

behalf of Taxpayer 3 and her husband.

                                         CONCLUSION

       22.     For all of the reasons stated above, there is probable cause to believe that

JENNIFER BETH TRUE, between in or about February 2012 and April 2018, in the District of

Massachusetts and elsewhere, committed wire fraud, in violation of 18 U.S.C. § 1343, and

aggravated identity theft, in violation of 18 U.S.C. § 1028A(a)(1) and (c).

                                              Respectfully submitted,


                                              _______________________
                                              MARK E. ELLIS
                                              Special Agent
                                              Treasury Inspector General for Tax Administration

Subscribed and sworn to before me
         Jan 13, 2020
on __________________
      Date


JUDITH G. DEIN
United States Magistrate Judge




                                                 7
